DETAILED ACTION
This action is in response to the Applicant Response filed 16 June 2022 for application 16/413,085 filed 15 May 2019.
Claims 1, 4-9, 12-17, 20 are currently amended.
Claims 2-3, 10-11, 18-19 are cancelled.
Claims 1, 4-9, 12-17, 20 are pending.
Claims 1, 4-9, 12-17, 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, in light of the amendments to the claims, new claim objections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 112 rejections of claims 1, 4-9, 12-17, 20 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112 rejections of claims 1, 4-9, 12-17, 20 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1, 4, 6, 9, 12, 14, 17, 20 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 101 rejections of claims 1, 4, 6, 9, 12, 14, 17, 20 have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1, 4-9, 12-17, 20 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach the amended limitations of claim 1 (similarly claims 9 and 17). Specifically, applicant argues that the cited references do not teach the distributed nature of the amended claims, specifically the limitation implementing, by one or more processors, the RTFMLM in servers that are distributed across different communication networks. Further, applicant argues that the cited references do not teach the real-time fraud detection.
With respect to applicant’s arguments regarding the real-time fraud prevention, Examiner respectfully disagrees. Adjaoute teaches real-time fraud prevention. For example, Adjaoute states “an artificial intelligence fraud management system ... comprises real-time analytics process for analyzing the behavior of a user from the transaction events they generate over a network.” (Adjaoute, ¶0010). Adjaoute goes on to state:
The trainable general payment fraud models ... are trained with supervised and unsupervised data ... to produce a trained payment fraud model ... For example, accountholder and historical transaction data... This then is applied by a commercial client in an applied payment fraud model ... to process real-time transactions and authorization requests ... for fraud scores... (Adjaoute, ¶0026) 
Adjaoute explains the real-time fraud detection process in paragraphs 0064-0067 with reference to Figure 4. Moreover, Malhotra states “the data analysis engine performs calculations and generates transaction fraud predictions in real-time on the fly, or at near real-time speeds, which helps to prevent time-sensitive fraud attacks” (Malhotra, ¶0070). Therefore, the cited references do, in fact, teach real-time fraud detection.
With respect to applicant’s arguments regarding the distributed fraud detection module, Examiner respectfully disagrees. While, as noted by applicant, Adjaoute does not explicitly teach a distributed fraud prevention system, Malhotra does teach a distributed system. Malhotra first teaches that the system can include not only the central switches, as noted by applicant, but also various other networks such as the payment card network and the payment network (Malhotra, Fig. 3, ¶¶0037-0038). Malhotra goes on to teach that the fraud platform can include multiple computers using multiple networks, as well as various other components for fraud detection (Malhotra, ¶0074). Therefore, the combination of Adjaoute and Malhotra does, in fact, teach real-time fraud detection using a distributed system.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Adjaoute in view of Malhotra. For similar reasons, claims 9, 17 are also rejected as unpatentable over Adjaoute in view of Malhotra. Additionally, the rejections of claims 1, 9, 17 apply to all dependent claims which are dependent on claims 1, 9, 17, including claims 4-5, 7-8, 12-13, 15-16, 20 which are unpatentable over Adjaoute in view of Malhotra and further in view of Akli; and claims 6, 14 which are unpatentable over Adjaoute in view of Malhotra and further in view of Pachauri.

Claim Objections
Claims 1, 4-9, 12-17, 20 are objected to because of the following informalities:
Claim 1, line 23 [last line], a predetermined threshold should read “the predetermined threshold”
Claim 9, line 24 [last line], a predetermined threshold should read “the predetermined threshold”
Claim 17, line 23 [last line], a predetermined threshold should read “the predetermined threshold”
Claims 4-8, 12-16, 20 are objected to due to their dependence, either directly or indirectly, on claims 1, 9, 17
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute, Akli (US 2019/0095924 A1 - Fast Access Vectors in Real-Time Behavioral Profiling in Fraudulent Financial Transactions, hereinafter referred to as "Adjaoute") in view of Malhotra et al. (US 2017/0364918 – Systems and Methods for Budget, Financial Account Alerts Management, Remedial Action Controls and Fraud Monitoring, hereinafter referred to as “Malhotra”).

Regarding claim 1 (Currently Amended), Adjaoute teaches a method for implementing a real-time fraud machine learning module (RTFMLM) to detect fraudulent transactions (Adjaoute, ¶0010 – teaches an artificial intelligence fraud management system with real time analytics) by utilizing one or more processors and one or more memories (Adjaoute, ¶0010 – teaches computer file system; Adjaoute, ¶0027 – teaches application development system running various computer programming libraries and tools [which necessarily require a processor]), the method comprising: 
configuring, by the one or more processors, the RTFMLM to: 
generate a plurality of machine learning models (Adjaoute, ¶0063 – teaches a variety of fraud models with each fraud model including a hybrid of AI classification models; see also Adjaoute, Figs. 3-4), each of said plurality of machine learning models is configured to run simultaneously in parallel independent of each other (Adjaoute, ¶¶0064-0066 – teaches a real-time fraud model comprising a plurality of classification models operating simultaneously, in parallel and independent of each other; see also, Adjaoute, Fig. 4; Adjaoute, ¶¶0055-0063 – teaches generating and training fraud models; Adjaoute, Fig. 3); 
generate historical aggregate data based on prior transaction activities of a customer from a plurality of databases for transactions (Adjaoute, ¶¶0091-0092 – teaches generating smart-agent profiles from historical data stored in databases; see also Adjaoute, ¶0098-0099; Adjaoute, Figs. 1, 3-4); 
track activities of the customer during a new transaction authorization process and generate a transaction data in real-time (Adjaoute, ¶0064 – teaches taking, in real-time, raw transaction data for a new transaction and filtering data points relevant to fraud [generating transaction data]; see also Adjaoute, Figs. 1, 4); 
integrate the transaction data with the historical aggregate data (Adjaoute, ¶¶0065-0066 – teaches determining a fraud score by integrating the new transaction data with the smart agent data [historic data]; see also, Adjaoute, ¶0098 – teaches updating the smart agent profiles [historic data] in real time using the new transaction data; see also Adjaoute, Fig. 4, 412-418); 
execute each of said plurality of machine learning models using the integrated transaction data and the historical aggregate data to generate a fraud score (Adjaoute, ¶0066 – teaches the classification models and smart agents all produce independent and separate fraud scores for a given new transaction and a weighted summation of fraud scores is generated as a final fraud score; see also Adjaoute, Fig. 4). 
While Adjaoute teaches generating a fraud score for a real-time transaction, Adjaoute does not explicitly teach determining, by the one or more processors, whether the new transaction is fraudulent based on the generated fraud score, wherein the new transaction is authorized when the fraud score is a value that is at or above a predetermined threshold, and the new transaction is denied when the fraud score is a value that is below a predetermined threshold. Further, Adjaoute does not explicitly teach implementing, by one or more processors, the RTFMLM in servers that are distributed across different communication networks.
Malhotra teaches
implementing, by one or more processors (Malhotra, ¶0077 – teaches fraud platform processors), the RTFMLM in servers that are distributed across different communication networks (Malhotra, ¶¶0037-0038, Fig. 3 – teaches fraud prevention platform distributed over various communication networks; Malhotra, ¶0074 – teaches multiple computers over multiple networks for the fraud platform); and 
configuring, by the one or more processors (Malhotra, ¶0077 – teaches fraud platform processors), the RTFMLM (Malhotra, ¶0021 – teaches fraud platform; Malhotra, ¶¶0019, 0070 – teaches real-time fraud prevention) to:
determine whether a new transaction is fraudulent in real-time and based on the generated fraud score (Malhotra, ¶0070 – teaches real-time fraud prevention; Malhotra, ¶0071 – teaches determining fraudulent transactions based on a predetermined threshold and a dynamically determined score), wherein: 
the new transaction is authorized when the fraud score is a value that is at or above a predetermined threshold (Malhotra, ¶0071 - teaches using a predetermined risk threshold for which transactions with a fraud score above the threshold are declined and below the threshold are authorized [While this is opposite of the claim, it would be obvious to a person skilled in the art that above the threshold could mean authorize while below the threshold means decline]), and 
the new transaction is denied when the fraud score is a value that is below a predetermined threshold (Malhotra, ¶0071 - teaches using a predetermined risk threshold for which transactions with a fraud score above the threshold are declined and below the threshold are authorized [While this is opposite of the claim, it would be obvious to a person skilled in the art that above the threshold could mean authorize while below the threshold means decline]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute with the teachings of Malhotra in order to provide enhanced fraud management, fraud mitigation and fraud prevention in the field of using machine learning to detect fraudulent transactions (Malhotra, ¶0020 – “In other aspects, systems, apparatus and methods are presented for retrofitting or otherwise providing fraud monitoring tools utilized by the credit card and/or debit card industry into electronic funds transfer (EFT) payment networks to thus provide enhanced fraud management, fraud mitigation, and fraud prevention”).

Regarding claim 9 (Currently Amended), Adjaoute teaches a system for implementing a real-time fraud machine learning module (RTFMLM) to detect fraudulent transactions (Adjaoute, ¶0010 – teaches an artificial intelligence fraud management system with real time analytics), the system comprising:
one or more processors (Adjaoute, ¶0027 – teaches application development system running various computer programming libraries and tools [which necessarily require a processor]); and 
a memory (Adjaoute, ¶0010 – teaches computer file system) ..., and the RTFMLM is configured to: 
generate a plurality of machine learning models (Adjaoute, ¶0063 – teaches a variety of fraud models with each fraud model including a hybrid of AI classification models; see also Adjaoute, Figs. 3-4), each of said plurality of machine learning models is configured to run simultaneously in parallel independent of each other (Adjaoute, ¶¶0064-0066 – teaches a real-time fraud model comprising a plurality of classification models operating simultaneously, in parallel and independent of each other; see also, Adjaoute, Fig. 4; Adjaoute, ¶¶0055-0063 – teaches generating and training fraud models; Adjaoute, Fig. 3); 
generate historical aggregate data based on prior transaction activities of a customer from a plurality of databases for transactions (Adjaoute, ¶¶0091-0092 – teaches generating smart-agent profiles from historical data stored in databases; see also Adjaoute, ¶0098-0099; Adjaoute, Figs. 1, 3-4); 
track activities of the customer during a new transaction authorization process and generate a transaction data in real-time (Adjaoute, ¶0064 – teaches taking, in real-time, raw transaction data for a new transaction and filtering data points relevant to fraud [generating transaction data]; see also Adjaoute, Figs. 1, 4); 
integrate the transaction data with the historical aggregate data (Adjaoute, ¶¶0065-0066 – teaches determining a fraud score by integrating the new transaction data with the smart agent data [historic data]; see also, Adjaoute, ¶0098 – teaches updating the smart agent profiles [historic data] in real time using the new transaction data; see also Adjaoute, Fig. 4, 412-418); 
execute each of said plurality of machine learning models using the integrated transaction data and the historical aggregate data to generate a fraud score (Adjaoute, ¶0066 – teaches the classification models and smart agents all produce independent and separate fraud scores for a given new transaction and a weighted summation of fraud scores is generated as a final fraud score; see also Adjaoute, Fig. 4) ...
While Adjaoute teaches generating a fraud score for a real-time transaction, Adjaoute does not explicitly teach storing the fraud score in memory or determining, by the one or more processors, whether the new transaction is fraudulent based on the generated fraud score, wherein the new transaction is authorized when the fraud score is a value that is at or above a predetermined threshold, and the new transaction is denied when the fraud score is a value that is below a predetermined threshold. Further, Adjaoute does not explicitly teach wherein the one or more processors is configured to implement the RTFMLM in server devices that are distributed across different communication networks.
Malhotra teaches wherein the one or more processors ((Malhotra, ¶0077 – teaches fraud platform processors) is configured to implement the RTFMLM in server devices that are distributed across different communication networks (Malhotra, ¶¶0037-0038, Fig. 3 – teaches fraud prevention platform distributed over various communication networks; Malhotra, ¶0074 – teaches multiple computers over multiple networks for the fraud platform), and the RTFMLM is configured to:
execute each of said plurality of machine learning models (Malhotra, ¶0021 – teaches using a plurality of machine learning algorithms for the fraud platform) using the integrated transaction data (Malhotra, ¶0071 – teaches using new/current transaction data) and the historical aggregate data (Malhotra, ¶0070 – teaches using historical data) to generate a fraud score (Malhotra, ¶0071 – teaches generating a fraud score) and store the fraud score into the memory (Malhotra, ¶0068 – teaches storing data associated with fraudulent transactions in the fraud database); and 
determine whether a new transaction is fraudulent in real-time and based on the generated fraud score (Malhotra, ¶0070 – teaches real-time fraud prevention; Malhotra, ¶0071 – teaches determining fraudulent transactions based on a predetermined threshold and a dynamically determined score), wherein: 
the new transaction is authorized when the fraud score is a value that is at or above a predetermined threshold (Malhotra, ¶0071 - teaches using a predetermined risk threshold for which transactions with a fraud score above the threshold are declined and below the threshold are authorized [While this is opposite of the claim, it would be obvious to a person skilled in the art that above the threshold could mean authorize while below the threshold means decline]), and 
the new transaction is denied when the fraud score is a value that is below a predetermined threshold (Malhotra, ¶0071 - teaches using a predetermined risk threshold for which transactions with a fraud score above the threshold are declined and below the threshold are authorized [While this is opposite of the claim, it would be obvious to a person skilled in the art that above the threshold could mean authorize while below the threshold means decline]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute with the teachings of Malhotra in order to provide enhanced fraud management, fraud mitigation and fraud prevention in the field of using machine learning to detect fraudulent transactions (Malhotra, ¶0020 – “In other aspects, systems, apparatus and methods are presented for retrofitting or otherwise providing fraud monitoring tools utilized by the credit card and/or debit card industry into electronic funds transfer (EFT) payment networks to thus provide enhanced fraud management, fraud mitigation, and fraud prevention”).

Regarding claim 17 (Currently Amended), it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Adjaoute further teaches a non-transitory computer readable medium (Adjaoute, ¶0010 – teaches computer file system) configured to store instructions for implementing a real-time fraud machine learning module (RTFMLM) to detect fraudulent transactions, wherein when executed, the instructions cause one or more processors to perform (Adjaoute, ¶0027 – teaches application development system running various computer programming libraries and tools [which necessarily require a processor]) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Adjaoute and Malhotra for the same reasons as disclosed in claim 1 above.

Claims 4-5, 7-8, 12-13, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute in view of Malhotra and further in view of Adjaoute, Akli (US 2016/0086185 A1 – Methods of Alerting Financial Channels About Risk in Real-Time, hereinafter referred to as “Akli”).

Regarding claim 4 (Currently Amended), Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. However, Adjaoute in view of Malhotra does not explicitly teach wherein the generation of said plurality of machine learning models comprises: using predictive model markup language (PMML) as an open source framework to model each of said plurality of machine learning models.
Akli teaches wherein the generation of said plurality of machine learning models comprises: 
using predictive model markup language (PMML) as an open source framework to model each of said plurality of machine learning models (Akli, ¶0153 – teaches a plurality of models generated with PMML; see also Akli, Figs. 1, 6; Akli, ¶0155).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute in view of Malhotra with the teachings of Akli in order to stay ahead of criminal fraud to protect themselves and their customers while complying with regulations and mandates in the field of using machine learning to detect fraudulent transactions (Akli, ¶0004 – “Financial institutions are ever-increasingly challenged by constantly evolving forms of fraud that are arriving on more fronts than ever. Criminals are continually dreaming up new ways to stay one step ahead of law enforcement. Financial institutions must simultaneously protect their customers from fraud, protect themselves from fraud losses, and comply with increasing complex and difficult regulations and mandates.”).

Regarding claim 5 (Currently Amended), Adjaoute in view of Malhotra and further in view of Akli teaches all of the limitations of the method of claim 4 as noted above. Akli further teaches wherein the generation of said plurality of machine learning models further comprises: 
updating each of said plurality of machine learning models by automatically incorporating model changes, due to the integration of the transaction data with the historical aggregate data, without recoding the model changes (Akli, ¶0213 - teaches updating smart agents [based on historic data] based on the received record; Akli, ¶0223 - teaches updating neural networks automatically as soon as a new record is evaluated by the model; Akli, ¶0233 - teaches automatically updating smart agents; Akli, ¶0247 - teaches updating case based models when new data is received; Akli, ¶0255 - teaches updating rule-based reasoning, fuzzy logic and constraint programming when new electronic records are received; Akli, ¶0260 - teaches thresholds are directly updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud model technologies when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder; Akli, ¶0266 - teaches updating smart agents using each activity; Akli, ¶¶0268, 0290 - teaches incremental learning technologies are embedded in the machine algorithms and smart-agent technology and are continually re-trained that learns from any false positives and negatives that occur; see also Akli, Figs. 11, 17, 19, 29).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Adjaoute, Malhotra and Akli in order to automatically update the models after each transaction to immediately help prevent fraud in other channels as well as the current channel (Akli, ¶0260).

Regarding claim 7 (Currently Amended), Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. Adjaoute further teaches execute the new model in a simulation mode prior to executing each of said plurality of machine learning models (Adjaoute, ¶¶0042, 0049 – teaches simulating new models in real-time as part of model design/update).
However, Adjaoute in view of Malhotra does not explicitly teach update each of said plurality of machine learning models by automatically incorporating model changes by using a predictive model markup language (PMML) as an open source framework; or generate a new model based on the updating.
Akli teaches 
update each of said plurality of machine learning models by automatically incorporating model changes (Akli, ¶0213 - teaches updating smart agents [based on historic data] based on the received record; Akli, ¶0223 - teaches updating neural networks automatically as soon as a new record is evaluated by the model; Akli, ¶0233 - teaches automatically updating smart agents; Akli, ¶0247 - teaches updating case based models when new data is received; Akli, ¶0255 - teaches updating rule-based reasoning, fuzzy logic and constraint programming when new electronic records are received; Akli, ¶0260 - teaches thresholds are directly updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud model technologies when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder; Akli, ¶0266 - teaches updating smart agents using each activity; Akli, ¶¶0268, 0290 - teaches incremental learning technologies are embedded in the machine algorithms and smart-agent technology and are continually re-trained that learns from any false positives and negatives that occur; see also Akli, Figs. 11, 17, 19, 29) by using a predictive model markup language (PMML) as an open source framework (Akli, ¶0153 – teaches a plurality of models generated with PMML; see also Akli, Figs. 1, 6; Akli, ¶0155); 
generate a new model based on the updating (Akli, ¶¶0213, 0223, 0233, 0247, 0255, 0260, 0266, 0268, 0290 - teaches updating the plurality of algorithms that make up the model [Updating the pieces of the model creates a new model based on the updates]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute in view of Malhotra with the teachings of Akli in order to stay ahead of criminal fraud to protect themselves and their customers while complying with regulations and mandates in the field of using machine learning to detect fraudulent transactions (Akli, ¶0004 – “Financial institutions are ever-increasingly challenged by constantly evolving forms of fraud that are arriving on more fronts than ever. Criminals are continually dreaming up new ways to stay one step ahead of law enforcement. Financial institutions must simultaneously protect their customers from fraud, protect themselves from fraud losses, and comply with increasing complex and difficult regulations and mandates.”).

Regarding claim 8 (Currently Amended), Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. However, Adjaoute in view of Malhotra does not explicitly teach update each of said plurality of machine learning models by automatically incorporating model changes by using a predictive model markup language (PMML) as an open source framework; generate a new model based on the updating; store the new model onto a memory; and utilize the new model to retrain each of said plurality of machine learning models.
Akli teaches 
update each of said plurality of machine learning models by automatically incorporating model changes (Akli, ¶0213 - teaches updating smart agents [based on historic data] based on the received record; Akli, ¶0223 - teaches updating neural networks automatically as soon as a new record is evaluated by the model; Akli, ¶0233 - teaches automatically updating smart agents; Akli, ¶0247 - teaches updating case based models when new data is received; Akli, ¶0255 - teaches updating rule-based reasoning, fuzzy logic and constraint programming when new electronic records are received; Akli, ¶0260 - teaches thresholds are directly updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud model technologies when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder; Akli, ¶0266 - teaches updating smart agents using each activity; Akli, ¶¶0268, 0290 - teaches incremental learning technologies are embedded in the machine algorithms and smart-agent technology and are continually re-trained that learns from any false positives and negatives that occur; see also Akli, Figs. 11, 17, 19, 29) by using a predictive model markup language (PMML) as an open source framework (Akli, ¶0153 – teaches a plurality of models generated with PMML; see also Akli, Figs. 1, 6; Akli, ¶0155); 
generate a new model based on the updating (Akli, ¶¶0213, 0223, 0233, 0247, 0255, 0260, 0266, 0268, 0290 - teaches updating the plurality of algorithms that make up the model [Updating the pieces of the model creates a new model based on the updates]); 
store the new model onto a memory (Akli, ¶¶0113-0114 - teaches PMML files contain model descriptions and are stored in memory; Akli, ¶¶0213, 0223, 0233, 0247, 0255, 0260, 0266, 0268, 0290 - teaches updating the plurality of algorithms that make up the model; [Updating the models requires updating the model documents and therefore the new model is stored]); and 
utilize the new model to retrain each of said plurality of machine learning models (Akli, ¶¶0268, 0290 - teaches incremental learning technologies are embedded in the machine algorithms and smart-agent technology and are continually re-trained that learns from any false positives and negatives that occur).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute in view of Malhotra with the teachings of Akli in order to stay ahead of criminal fraud to protect themselves and their customers while complying with regulations and mandates in the field of using machine learning to detect fraudulent transactions (Akli, ¶0004 – “Financial institutions are ever-increasingly challenged by constantly evolving forms of fraud that are arriving on more fronts than ever. Criminals are continually dreaming up new ways to stay one step ahead of law enforcement. Financial institutions must simultaneously protect their customers from fraud, protect themselves from fraud losses, and comply with increasing complex and difficult regulations and mandates.”).

Regarding claim 12 (Currently Amended), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 4.

Regarding claim 13 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 5.

Regarding claim 15 (Currently Amended), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 7.

Regarding claim 16 (Currently Amended), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 8.

Regarding claim 20 (Currently Amended), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Akli for the reasons set forth in the rejection of claim 4.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adjaoute in view of Malhotra and further in view of Pachauri et al. (US 2020/0252802 A1 – Apparatus and Method for Fraud Detection, hereinafter referred to as “Pachauri”).

Regarding claim 6 (Currently Amended), Adjaoute in view of Malhotra teaches all of the limitations of the method of claim 1 as noted above. However, Adjaoute in view of Malhotra does not explicitly teach wherein the generation of said plurality of machine learning models comprises: using any one of the following as an open source framework to model each of said plurality of machine learning models: Java Spring Boot, Cassandra, LogStash, Kibana, and Kafka.
Pachauri teaches wherein the generation of said plurality of machine learning models comprises: 
using any one of the following as an open source framework to model each of said plurality of machine learning models: Java Spring Boot, Cassandra, LogStash, Kibana, and Kafka (Pachauri, ¶0056 - teaches fraud detector detecting fraudulent subscriptions [transactions]; Pachauri, ¶0091 - teaches fraud detector comprising source code from Kafka and/or Cassandra; Pachauri, ¶0140 - teaches fraud detector comprising multiple predictive models each predicting a fraud score which are combined for a final fraud score).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adjaoute in view of Malhotra with the teachings of Pachauri in order protect users and prevent service interruptions in the field of using machine learning to detect fraudulent transactions (Pachauri, ¶0031 – “Techniques as described herein can be used to combine various features relating to input requests (e.g., for content service subscriptions, for non-content service subscriptions, etc.) to detect whether any of the input requests is likely to be fraudulent or non-fraudulent. Under these techniques, a multi-prong approach can be used: to adapt to dynamic natures of complex fraudulent acts and situations involving click frauds, WAP frauds, frauds related to digital wallet services (e.g., Pay™, Apple Pay, Alipay, PayPal, etc.), frauds committed through mobile devices and mobile/web apps, static placement frauds, dynamic interactive frauds, etc.; to reduce or avoid charging users for services and/or products which the users do not intend to access and/or consume; to prevent service suspensions because of user complaints about fraudulent charges otherwise would be incurred as a result of undetected frauds; etc.”).

Regarding claim 14 (Currently Amended), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Adjaoute in view of Malhotra and further in view of Pachauri for the reasons set forth in the rejection of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125